              Case 5:20-po-00346-JLT Document 4 Filed 01/04/21 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case No. 5:20-po-00346-JLT
12                        Plaintiff,                 Violation No. F5207756
13   v.                                              MOTION AND ORDER FOR DISMISSAL
14   MONICA RAMIREZ
15                        Defendant.
16

17

18 The United States of America, by and through McGregor W. Scott, United States Attorney, and William

19 B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Violation No. F5207756

20 against MONICA RAMIREZ, without prejudice, in the interest of justice, pursuant to Rule 48(a) of the

21 Federal Rules of Criminal Procedure.

22

23 DATED: January 4, 2021                              Respectfully submitted,
24                                                     McGREGOR W. SCOTT
                                                       United States Attorney
25
                                               By:     /s/ William B. Taylor
26                                                     WILLIAM B. TAYLOR
                                                       Special Assistant United States Attorney
27

28
                                                      1
                                                                                         U.S. v. Ramirez
                                                                                 Violation No. F5207756
                 Case 5:20-po-00346-JLT Document 4 Filed 01/04/21 Page 2 of 2



 1                                                  ORDER
 2          IT IS HEREBY ORDERED that Violation No. F5207756 against MONICA RAMIREZ be
 3 dismissed, without prejudice, in the interest of justice.

 4

 5 IT IS SO ORDERED.

 6      Dated:     January 4, 2021                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
                                                                                         U.S. v. Ramirez
                                                                                 Violation No. F5207756
